                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 RYAN K. ROZAK,

                              Plaintiff,
        v.

 PATRICK CHAMBERLIN, RANDALL R. HEPP,
 DYLON RADTKE, LAURA BARTOW,
 MATTHEW PATTEN, BRAD HOMPE,
                                                                   OPINION and ORDER
 CRIS O'DONNELL, S. BETHKE, BRAD MLODZIK,
 DAN DAY, GEORGE COOPER, KAREN GOURLIE,
                                                                         20-cv-8-jdp
 CHRIS KRUEGER, WELCOME ROSE, MORGAN,
 CHARLES FACKTOR, J. BOVEE, EMILY DAVIDSON,
 GREG PAHL, MICHAEL OTTO, C. WHITMAN,
 L. ALSUM, DENISE BONNETT, N. SHANNON,
 A. ROLLKE, CANDI SPULDARN, JULIE LUDWIG,
 APRIL SCHULTZ, and M. LINNG,

                              Defendants.


       Plaintiff Ryan K. Rozak, appearing pro se, is a prisoner at Fox Lake Correctional

Institution. Rozak alleges that his constitutional rights have been violated in a variety of ways

by defendant prison officials. Rozak has made an initial partial payment of the filing fee as

previously directed by the court.

       The next step is for me to screen Rozak’s complaint and dismiss any portion that is

legally frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for

money damages from a defendant who by law cannot be sued for money damages. 28 U.S.C.

§§ 1915 and 1915A. In doing so, I must accept his allegations as true, see Bonte v. U.S Bank,

N.A., 624 F.3d 461, 463 (7th Cir. 2010), and construe the complaint generously, holding it to

a less stringent standard than formal pleadings drafted by lawyers, Arnett v. Webster,
658 F.3d 742, 751 (7th Cir. 2011). I conclude that Rozak cannot proceed with his claims

because his complaint violates the Federal Rules of Civil Procedure.

       The problem with the complaint is that Rozak is trying to bring multiple sets of claims

against different sets of prison officials, which violates Federal Rules of Civil Procedure 18 and

20 by joining claims together that do not belong in the same lawsuit. Under Rule 18, a plaintiff

may bring unrelated claims against a particular defendant. But a plaintiff cannot bring

unrelated claims against more than one defendant. Under Rule 20, defendants may be joined

in one lawsuit only if the claims against them arise out of the same transactions or occurrences

and present questions of law or fact that are common to them all. George v. Smith, 507 F. 3d

605, 607 (7th Cir. 2007).

       Rozak names 29 officials as defendants, and he says that defendants violated his rights

in a variety of ways:

       •   Prisoners are subjected to numerous substandard conditions of confinement, such
           as overcrowding, asbestos being released from pipes and floor tiles, an inaccurate
           fire plan, moldy bathrooms, insect infestations, inadequate ventilation, and
           crumbling exteriors of buildings.

       •   Some of the units get special privileges that Rozak’s unit does not.

       •   Medical staff refuse to refill his medications and took away his high-calorie snack
           bag.

       •   Medical visits have expensive copayments.

       •   Food services staff provide inadequate and unhealthy meals.

       •   Defendants are retaliating against him for filing grievances and lawsuits.

       These are far too many different types of allegations added together for one lawsuit,

particularly given that Rozak has named so many different prison officials as defendants, most

of whom appear to be involved in only small parts of the allegations listed above.



                                                2
        I will give Rozak a short time to respond to this order by submitting a brand-new

amended complaint, limiting his allegations to those that will fit together into one lawsuit

under Rules 18 and 20. He may want to start by picking one of the listed items above, although

he will still need to explain how each of the actions he says violated his rights are related to

each other so that I may consider them to be part of the same set of events under Rule 20. For

instance, Rozak says that his conditions of confinement are substandard in many ways. Not all

of those conditions may belong in the same lawsuit if different sets of defendants are

responsible for different problems. Regardless what allegations he incudes in his amended

complaint, he will need to explain how each of the defendants he names violated his rights.

       If Rozak wishes to pursue claims about events unrelated to the events he selects for his

amended complaint, he may file additional lawsuits with brand-new complaints recounting

those events. But he will owe another filing fee for each new lawsuit he brings.



                                           ORDER

       IT IS ORDERED that:

       1. Plaintiff Ryan K. Rozak’s complaint, Dkt. 1, is DISMISSED for failure to comply
          with Federal Rules of Civil Procedure 18 and 20.

       2. Plaintiff may have until February 17, 2020, to submit a new complaint that complies
          with Rules 18 and 20.

       Entered January 28, 2020.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge




                                               3
